The opinion of the court was delivered by
Rogers, J.
The act of the 14th of April, 1828, allows an appeal, within one year after decree, sentence or judgment. The question is, whether this be an appeal within the period prescribed by law; and we are all of the opinion that it is. The decree was made the 28th of August, 1829. On the 17th of November following, the appeal was taken, and bail entered, and on the 15th of January, 1830, it was duly filed. I agree, that it is incumbent on the appellant, to file his appeal at the next term, but if done during the actual session of the court, whether sitting by adjournment or otherwise, it is all the law requires. Vanlear v. Vanlear, 1 Binn. 76, and Share v. Lytle, 16 Serg. & Rawle, 9, were decided, on the words of the act of the 20th of March, 1799, which expressly directs the filing of the appeal, on or before the next term. In this, the analogy fails. If the peculiar circumstances of the case require an earlier entry of the appeal, the object of the appellee may be obtained on motion.
Rule discharged.